Citation Nr: 0827759	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  00-21 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUE

Entitlement to an increase in a 20 percent rating for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1999, August 2000, and June 2001 
RO rating decisions.  The July 1999 RO decision determined 
that new and material evidence had not been received to 
reopen a claim for entitlement to service connection for 
anxiety neurosis and denied an increased (compensable) rating 
for a scar of the left wrist.  

The August 2000 RO decision clarified that service connection 
was in effect for a residual scar of a right wrist laceration 
(not a scar of left wrist) and continued a noncompensable 
rating for that disability.  By this decision, the RO also 
denied service connection for carpal tunnel syndrome of the 
right upper extremity, to include as secondary to a service-
connected residual scar of a right wrist laceration.  The 
veteran provided testimony at a personal hearing at the RO in 
March 2001.  

The June 2001 RO decision denied an increase in a 20 percent 
rating for hypertension.  In October 2003, the veteran 
testified at a Travel Board hearing at the RO.  

In a May 2004 decision, the Board reopened the veteran's 
claim for entitlement to service connection for anxiety 
neurosis, to include as secondary to service-connected 
hypertension, and remanded the merits of the claim, as well 
as the other issues on appeal, for further development.  

In an October 2005 decision the Board denied entitlement to 
service connection for anxiety neurosis, to include as 
secondary to service-connected hypertension; denied 
entitlement to service connection for carpal tunnel syndrome 
(of the right upper extremity), to include as secondary to a 
service-connected residual scar of a right wrist laceration; 
and denied an increased (compensable) rating for a residual 
scar of a right wrist laceration.  The Board remanded the 
remaining issue of entitlement to an increase in a 20 percent 
rating for hypertension, for further development.  

The Board notes that in a November 2005 statement, the 
veteran raised the issue as to whether new and material 
evidenced has been received to reopen a claim for entitlement 
to service connection for anxiety neurosis, to include as 
secondary to service-connected hypertension, and, apparently, 
the issue of entitlement to an increased (compensable) rating 
for a residual scar of a right wrist laceration.  Those 
issues are not before the Board at this time and are referred 
to the RO for appropriate action.  


FINDINGS OF FACT

The veteran's service-connected hypertension is manifested by 
no more than diastolic pressure predominantly 110 or more, or 
systolic pressure predominately 200 or more.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Also, a general 
notification that the claimant may submit any other evidence 
he has in his possession that may be relevant to the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in May 2004, August 2004, and October 2005 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claims.  The case was last readjudicated in November 2007. 

Additionally, the Board finds it pertinent that at the 
October 2003 Board hearing, the veteran and his 
representative essentially discussed the schedular criteria 
for an increased rating for his claimed hypertension.  For 
example, the veteran specifically referred to his blood 
pressure readings and what his highest blood pressure 
readings had been.  He stated that his blood pressure 
readings had been something like 140/100 over the last year.  
The veteran also indicated that he had trouble with 
medications during the last couple of years and that he could 
have readings of 250/150.  The veteran has also submitted 
numerous statements in support of his claim.  For example, in 
a November 2005 statement the veteran referred to treatment 
for elevated blood pressure readings and reported that his 
blood pressure had fluctuated.  The Board notes that the 
October 2003 Board hearing, as well as the veteran's 
statements on appeal, show that he had actual knowledge of 
the criteria that must be met for an increased rating to be 
awarded for his claimed disability.  Therefore, a remand for 
additional notification regarding criteria with which the 
veteran and his representative are already quite familiar 
would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service medical records; post-service private 
treatment records; VA examination reports; articles submitted 
by the veteran; and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions and hearing 
testimony; service medical records; post-service private 
treatment records; VA examination reports; and articles 
submitted by the veteran.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 
Vet.App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

A 10 percent rating is warranted for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
where diastolic pressure is predominantly 100 or more, or 
systolic pressure is predominantly 160 or more, or where the 
an individual has a history of diastolic pressure 
predominantly 100 or more and requires continuous medication 
for control.  A 20 percent rating requires diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  A 40 percent rating requires diastolic pressure 
predominantly 120 or more.  A 60 percent rating requires 
diastolic pressure predominantly 130 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned. 38 C.F.R. § 4.31.

Private and VA treatment records dated from October 1999 to 
January 2001 show that the veteran was treated for disorders 
including hypertension.  Multiple blood pressure readings 
were reported and all of the diastolic readings were below 
120.  

A February 2001 VA hypertension examination report noted that 
the veteran was currently followed on a three month rotation 
at a clinic and that he was taking several medications.  The 
examiner reported that the veteran's blood pressure readings 
were 133/78, 130/78, and 130/78.  The examiner stated that 
the veteran's pulse rate was 81, that his eyes reacted 
equally to light and accommodation, and that there was no 
engorgement.  It was noted that there was no AV nicking or 
copper wiring on the fundi examination and that there was no 
jugular vein distention.  The examiner stated that no carotid 
bruits were heard, that the veteran's heart had a regular 
rhythm, and that S1 and S2 were heard.  It was also reported 
that no murmur was detected.  The diagnosis was hypertension.  

Private and VA treatment records dated from February 2001 to 
August 2004 show that the veteran was treated for disorders 
including hypertension.  Numerous blood pressure readings 
were reported and all of the diastolic readings were below 
120.  

An August 2004 VA hypertension examination report noted that 
the veteran was taking several medications.  The examiner 
reported that the veteran's blood pressure readings were 
146/84, 144/82, and 140/84.  The examiner indicated that the 
veteran's pupils were equal, round, and reactive to light and 
accommodation, bilaterally.  The examiner stated that there 
was no AV nicking, no copper wiring, and no engorgement seen 
on the fundi examination.  It was noted that the veteran's 
neck was supple with no jugular venous distention, no carotid 
bruits, and no enlarged lymph notes.  The examiner indicated 
that the cardiovascular evaluation showed a regular rate, S1, 
S2, with no murmur, gallop, or thrill.  The diagnoses 
included hypertension, diagnosed in 1965.  

Private and VA treatment records dated from November 2004 to 
March 2007 show that the veteran was treated for multiple 
disorders including hypertension.  Numerous blood pressure 
readings were reported and all of the diastolic readings were 
below 120.  

A July 2007 VA hypertension examination report noted that 
medication was required for control of the veteran's 
hypertension and that he was taking Hydrochlorothiazide and 
Lisinopril.  The examiner reported that the veteran's blood 
pressure readings were 110/72, with a pulse of 90; 146/70, 
with a pulse of 82; and 140/76, with a pulse of 78.  The 
examiner stated that the veteran's cardiac examination was 
normal and that the point of maximum impulse was not 
displaced.  The examiner indicated that no arteriosclerotic 
complications of hypertension were present.  It was noted 
that an echocardiogram showed sinus bradycardia with a first 
degree AV block and right bundle branch block and that there 
was no change since the previous echocardiogram.  The 
examiner indicated that the veteran's heart had a regular 
rhythm and rate with no murmurs, gallops, or rubs, and no 
bruits.  The diagnosis was hypertension.  

VA treatment records dated from August 2007 to September 2007 
show that the veteran was treated for disorders including 
hypertension.  Blood pressure readings of 132/80 and 140/90 
were reported.  

Based on the medical evidence, the Board finds that the 
veteran's service-connected hypertension is not more than 20 
percent disabling.  The evidence fails to indicate diastolic 
blood pressure readings of 120 or more as required for an 
increased (40 percent) rating under Diagnostic Code 7101.  
The February 2001, August 2004, and July 2007 VA hypertension 
examination reports, as well as all recent private and VA 
treatment records, show predominant diastolic readings that 
are all below 120.  Therefore, a rating in excess of 20 
percent is not warranted.  

The weight of the evidence demonstrates that the veteran's 
hypertension is no more than 20 percent disabling.  As the 
preponderance of the evidence is against the claim for an 
increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 
(1990).  


ORDER

An increased rating for hypertension is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


